Title: To George Washington from Auguste, Comte de Grasse, 11 March 1788
From: Grasse, Alexandre-François-Auguste de Grasse-Rouville, comte de (marquis de Tilly)
To: Washington, George



My General
Paris [March] 11th 1788.

The real grief, which the death of my Father occasioned me, prevented me from having the honour of imparting to your Excellency the news, in the first moments of the melancholy event. The friendship which he professed for you was founded upon esteem, & I fondly flatter myself that the friendship you accorded him was established upon a basis equally solid. It was by your means my Father obtained the flattering compensations for the services which he was so happy as to render America in conjunction with your Excellency. It is to you, my General, that I owe the four peices of Cannon taken at York Town. This glorious

testimony of your Suffrage & of that of the U. States is a precious triumph for me. It adorns my arms at this day & will perpetuate eternally in my family the acknowledgment which my father hath always entertained for you. It would be very flattering for his memory & extremely agreeable to me, to be able to preserve in his name, one other proof of the satisfaction of Congress. The Eagle of Cincinnatus was originally instituted to perpetuate from age to age the remembrance of the American Independence. Deign, my General, to obtain for me permission from the States to wear that Insignia with which they had decorated my father. It is a favour which I entreat with earnestness of your Excellency, & I pray you to be fully persuaded beforehand of my gratitude. I am, My General, with great respect Your Excellency’s most humble & most obedt Servant

The Count Augustus de Grasse

